Citation Nr: 0725567	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-20 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUES

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred from August 20, 2002 to 
August 22, 2002 at St. Michael's Hospital.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1946.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 determination by the Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma, that determined that the veteran was not entitled 
to payment or reimbursement for the cost of private medical 
expenses incurred from August 20, 2002 to August 22, 2002 at 
St. Michael's Hospital.  
 
The issue of entitlement to reimbursement for unauthorized 
medical expenses incurred from August 21, 2002 to August 22, 
2002 in connection with treatment at St. Michael's hospital 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the VAMC.


FINDINGS OF FACT

1.  The veteran received medical care at the St. Michael's 
Hospital emergency room on August 20, 2002.  

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3.  On August 20, 2002, the veteran's condition manifested by 
severe chest pain was of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  

4.  A VA facility was not feasibly available at the time the 
veteran received treatment at the St. Michael's hospital 
emergency room on August 20, 2002.  

5.  The evidence of record shows that the medical emergency 
lasted until the time the veteran was stabilized and released 
from the emergency room on August 20, 2002 and was admitted 
to the St. Michael's hospital.  

6.  At the time of the emergency treatment on August 20, 
2002, the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; the veteran is 
financially liable to the provider of emergency treatment for 
that treatment; the veteran has no coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment; the condition for which 
the emergency treatment was furnished was not caused by an 
accident or work-related injury and the veteran has not 
claims against a third party for payment of such treatment; 
and the veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at St. Michael's hospital on August 
20, 2002 for the time period the veteran was treated in the 
emergency room have been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1002 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This 
is a factual, not a medical, determination.  Similes v. 
Brown, 5 Vet. App. 555 (1994).

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the criteria outlined by 
38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the accompanying 
regulations.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a) Care or services not previously authorized were 
rendered to a veteran in need of such care or 
services:

(1) For an adjudicated service-connected 
disability;

(2) For nonservice-connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability;

(3) For any disability of a veteran who has a 
total disability permanent in nature, resulting 
from a service- connected disability;

(4) For any illness, injury or dental condition 
in the case of a veteran who is participating 
in a rehabilitation program under 
38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 
38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized 
were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or 
health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise, or practicable, or treatment had been 
or would have been refused.  38 C.F.R. § 17.120.  

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met).  Each of these three criteria must be met in order 
to establish entitlement to reimbursement or payment of 
medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

Again, the criteria are conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson, supra.

Analysis

The veteran requests payment or reimbursement of unauthorized 
medical expenses for emergency treatment at St. Michael's 
hospital from August 20, 2002 to August 22, 2002.  Records 
from St. Michael's hospital indicate that on August 20, 2002, 
the veteran had called 911 for Emergency Medical Services due 
to severe chest pain.  He was taken by ambulance to the St. 
Michael's emergency room.  Records indicate that the veteran 
reported having intermittent chest pain for two weeks but on 
that day, the pain became so severe, he could no longer stand 
it.  It was noted that the pain was in the left substernal 
without radiation and with associated nausea.  The pain was 
minimally relieved by nitroglycerin enroute to the hospital.  
The pain occurred with rest and activity.  The veteran was 
treated for a myocardial infarction by the Emergency Medical 
Services.  See the August 20, 2002 Emergency Medical Services 
Hospital Care report.      

Upon admission to the emergency room, the veteran was taken 
to the exam room and was examined.  A chest x-ray and EKG 
were ordered.  Nitroglycerin paste was put on his chest and 
he was given a sublingual nitroglycerin spray with good 
relief of the chest pain.  The veteran was resting 
comfortably after this treatment.  A cardiac workup was 
negative.  Chest x-ray showed no active infiltrates or 
effusion or mild cardiomegaly.  EKG showed a sinus 
bradycardia with some escape beats.  He remained stable 
throughout the emergency room stay.  The physician offered to 
have the veteran transferred to the VA, to his normal 
hospital, and the veteran declined.  The veteran was admitted 
to the St. Michael's hospital and was discharged on August 
22, 2002.  The discharge diagnosis was atypical chest pain; 
acute coronary syndrome ruled out, unsure of etiology; 
history of coronary artery disease; and history of 
hypertension.  

It is not contended or shown that the veteran has established 
service connection for the disability for which he received 
medical care from August 20, 2002 to August 22, 2002 at St. 
Michael's Hospital.  Records from the VAMC show that the 
veteran had no service-connected disabilities.  Therefore, 
payment or reimbursement for private medical care provided 
from August 20, 2002 to August 22, 2002, is not permitted 
under the provisions of 38 U.S.C.A. § 1728.  Payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  

In May 2003, the veteran's claim for reimbursement for the 
cost of unauthorized private medical expenses incurred from 
August 20, 2002 to August 22, 2002 at St. Michael's Hospital 
was denied by VAMC.  The VAMC denied reimbursement under 
38 U.S.C.A. § 1725 on the basis that VA facilities were 
feasibly available to provide the necessary care.  

The criteria set forth in 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1008 provides general authority for reimbursement 
for the reasonable value of emergency treatment furnished in 
a non-Department facility for those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24- month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.

The Board concludes that the criteria set forth in 38 C.F.R. 
§ 17.1002 (a) have been met.  As discussed above, the veteran 
was admitted to the St. Michael's hospital emergency room on 
August 20, 2002 for treatment of severe chest pain.  See the 
treatment records from St. Michael's Hospital dated August 
20, 2002.  

The evidence shows that the veteran sought treatment for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  This standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  See 38 C.F.R. § 17.1002 (b).  See also Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (defining a medical 
emergency as a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action).  

The emergency room and Emergency Medical Services records 
show that on August 20, 2002, the veteran called 911 because 
his chest pain had become so severe, he could no longer stand 
it.  Emergency room records show that the veteran was treated 
for severe chest pain and tests were ordered and administered 
to determine whether the veteran had a myocardial infarction.  
See the Emergency Medical Services report dated August 20, 
2002 and the emergency room records from St. Michael's 
hospital.  The response of the emergency medical services and 
the treatment administered at the emergency room show that 
the veteran's complaints of severe chest pain were given 
immediate attention.  The triage acuity was noted to be III, 
which is urgent.  The evidence of record further shows that 
the veteran had a medical history of coronary artery disease 
and hypertension.  The Board finds that this is sufficient 
evidence to show that it was reasonable and prudent for the 
veteran to believe that a delay in seeking immediate medical 
attention would have been hazardous to his life or health.  
Thus, the Board finds that this is sufficient evidence to 
meet the criteria set forth in 38 C.F.R. § 17.1002 (b).   

The veteran contends that a VA facility was not feasibly 
available.  He contends that on August 20, 2002, the 
ambulance was diverted to St. Michael's hospital by the VAMC.  
See the June 2004 Form 9.  There is other credible evidence 
of record which supports the veteran's contention.  The 
Emergency Medical Services Hospital Care report notes "V.A. 
Divert" in the narrative/assessment portion of the report.  
In a July 2003 statement, the Director of the Emergency 
Medical Services indicated that it has been the practice of 
the emergency room physician at the VA medical facility in 
Oklahoma City to divert patients with chest pain, shortness 
of breath, or any other condition they deem appropriate to a 
closer hospital.  The Director indicated that they had 
attempted to comply with the veteran's requests to be brought 
to a VA hospital on August 20, 2002, but were diverted by a 
VA physician.  Thus, the Board finds that a VA or other 
Federal facility/provider was not feasibly available.  The 
evidence shows that a VA physician at the closest VAMC 
advised the Emergency Medical Services personnel to bring the 
veteran to the closest hospital.  Thus, the Board finds that 
there is sufficient evidence to meet the criteria set forth 
in 38 C.F.R. § 17.1002 (c). 

The Board finds that the requirement set forth in 38 C.F.R. 
§ 17.1002 (d) was met on August 20, 2002.  The evidence of 
record shows that on August 20, 2002, the veteran was treated 
for a medical emergency in the St. Michael's Hospital 
emergency room.  Emergency room records show that the veteran 
was treated for chest pain and test were ordered and 
administered to determine whether the veteran had a 
myocardial infarction.  See the Emergency Medical Services 
Hospital Care report dated August 20, 2002 and the emergency 
room records from St. Michael's hospital.  The Board finds 
that this is sufficient evidence to show that the veteran was 
treated for an emergent condition.  

38 U.S.C.A. § 1725(d) and 38 C.F.R. § 17.1002(d) state that 
reimbursement will only be provided for care until the 
veteran is stabilized, meaning the veteran could be safely 
discharged or transferred to a VA or other Federal facility.  
In the present case, the evidence of record shows that after 
treatment in the emergency room, the veteran became 
stabilized.  Records from St. Michael's hospital indicate 
that the veteran's chest pain was minimally relieved by 
nitroglycerin enroute to the hospital.  At the emergency 
room, Nitroglycerin paste was put on his chest and he was 
given a sublingual nitroglycerin spray with good relief of 
the chest pain.  The veteran was resting comfortably after 
this treatment.  Cardiac workup was negative.  Chest x-ray 
showed no active infiltrates or effusion or mild 
cardiomegaly.  EKG showed a sinus bradycardia with some 
escape beats.  He remained stable throughout the emergency 
room stay.  Hospital records indicate that the physician 
offered to have the veteran transferred to VA, to his normal 
hospital, and the veteran declined.  The veteran was admitted 
to the St. Michael's hospital and was discharged on August 
22, 2002.  The Board finds that the evidence of record shows 
that the medical emergency lasted until the time the veteran 
was stabilized and released from the emergency room on August 
20, 2002 and was admitted to the St. Michael's hospital.  

The evidence of record establishes that the veteran is an 
active Department health-care participant.  Records from the 
VAMC show that the veteran has been seeking care from the VA 
healthcare system since 1988 and he received care within 24 
months of August 2002.  Thus, the Board finds that there is 
sufficient evidence to meet the criteria set forth in 
38 C.F.R. § 17.1002 (e).

There is evidence that the veteran is personally liable for 
such treatment.  The veteran has submitted invoices for the 
hospital stay from August 20, 2002 to August 22, 2002 to the 
VAMC.  He has also submitted copies of collections 
proceedings taken against him for payment of such bills.  
Thus, the Board finds that there is sufficient evidence to 
meet the criteria set forth in 38 C.F.R. § 17.1002 (f).  The 
record further shows that the veteran does not have coverage 
under health-plan contract for payment or reimbursement in 
whole or in part for the emergency treatment.  The health 
insurance claim form dated in March 2003 indicates that the 
veteran's insurance plan name was "Department of Veterans 
Affairs" and he had no other health benefit plan.  Thus, the 
Board finds that there is sufficient evidence to meet the 
criteria set forth in 38 C.F.R. § 17.1002 (g).  

The Board also finds that there is sufficient evidence to 
meet the criteria set forth in 38 C.F.R. § 17.1002 (h) and 
(i).  There is no evidence establishes that the medical 
condition for which the veteran sought treatment on August 
20, 2002 was caused by an accident or work-related injury.  
There is no evidence that the veteran has a claim or legal 
recourse against a third party.  The emergency room records 
do not report a work-related incident and note that the 
incident location was the residence.  As noted above, the 
Board had found that the veteran is not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. 

In sum, the Board finds that the veteran meets the criteria 
38 U.S.C.A. § 1725(d) and 38 C.F.R. § 17.1002 for payment or 
reimbursement of unauthorized medical expenses resulting from 
the emergency treatment on August 20, 2002, and the veteran 
is entitled to reimbursement of the medical expenses incurred 
at St. Michael's hospital up until the time the veteran was 
stabilized and released from the emergency room.  The appeal 
is granted to that extent. 

The issue of entitlement to reimbursement for the cost of 
unauthorized private medical expenses incurred from August 
21, 2002 to August 22, 2002 at St. Michael's Hospital is 
addressed in the remand portion of this decision.     

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  In light of the favorable 
decision, there is no need to undertake any review of 
compliance with the VCAA and implementing regulations at this 
point.  




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Michael's hospital for 
August 20, 2002 for the time period until the veteran was 
stabilized and released from the emergency room is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Unfortunately, it does not appear that the Board's 
instructions in its September 2006 remand were fully carried 
out.  In the remand, the Board instructed the VAMC to 
complete certain development and then readjudicate the claim 
on appeal.  If the claim was denied, the VAMC was instructed 
to issue a supplemental statement of the case.  Review of the 
record reveals that the VAMC did not readjudicate the claim 
and did not issue a supplemental statement of the case 
pursuant to 38 C.F.R. § 19.31(c) (2006) which requires the 
issuance of a supplemental statement of the case if the 
agency of original jurisdiction develops evidence.    

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement 
to reimbursement of medical expenses 
under 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002 incurred at St. Michael's 
hospital on August 21 and 22, 2002.  If 
the claim remains denied, furnish the 
veteran with an appropriate 
supplemental statement of the case and 
give the veteran an opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


